Citation Nr: 1022226	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  99-04 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease with chronic lumbar strain, claimed as a back 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Dr. C. N. Bash


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel

INTRODUCTION

The Veteran served on active duty from August 1956 to January 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO determined 
that the Veteran had not submitted new and material evidence 
sufficient to reopen his previously denied claim for service 
connection for a back disorder.

In a March 2005 decision, the Board determined that new and 
material evidence had been received and reopened the claim.  
The underlying claim for service connection was remanded for 
additional development, including providing the Veteran with 
a VA examination.  

In August 2007, the Board denied the Veteran's claim.  The 
Veteran appealed the decision denying the claim to the Court 
of Appeals for Veterans Claims (Court).  By order issued in 
August 2007, the Court vacated the Board's decision pursuant 
to a Joint Motion for Remand. 

In April 2009, the Board remanded the claim for additional 
development.

The appeal is REMANDED to the RO.  


REMAND

In April 2009, the Board remanded the claim for the purpose 
of obtaining an opinion addressing whether the Veteran's 
current lumbar spine disability was related to an injury the 
Board conceded occurred in service.  The remand instructions 
specifically directed that the examining physician not 
dismiss the Veteran's reported history of an in-service 
injury simply because there was no evidence of in-service 
treatment, as the Veteran's service treatment records were 
unavailable for review.  In addition, the Board instructed 
the examiner to acknowledge and discuss the Veteran's report 
of a continuity of symptomatology since service, and to 
comment on the clinical significance of post-service injuries 
that occurred in 1964 and 1967, as they related to the 
Veteran's current disability.  Finally, the Board instructed 
that if the examiner were to offer an opinion unfavorable to 
the Veteran, the examiner should provide a complete rationale 
for his opinion, including discussing all contrary evidence, 
especially the 2005 independent medical examination report 
and testimony of Dr. C. N. Bash.

The Veteran underwent the requested examination in August 
2009, as a result of which the examiner determined that it 
was less likely than not that the Veteran's current 
disability was related to an injury sustained in service.  
The examiner reasoned that because "there was no evidence to 
support chronicity, since medical treatment records start 
almost 20 years after the reported injury," it was most 
likely that any in-service injury resolved prior to his 
discharge from service.

In offering this opinion, the examiner, contrary to the 
Board's explicit instructions, disregarded the Veteran's lay 
evidence of continuity of symptomatology in determining that 
there was no evidence to support chronicity.  In addition, 
the examiner failed to address the clinical significance of 
the post-service back injuries and did not discuss the 
contrary evidence of record, including the 2005 independent 
medical examination report and testimony of Dr. C. N. Bash.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Because the August 2009 examiner did not comply with the 
April 2009 remand instructions, the Board has no choice but 
to again remand the claim for a compliant opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to the examiner 
who conducted the August 2009 VA examination 
for the purpose of correcting the 
inadequacies identified above.  No further 
examination of the Veteran is necessary, 
unless the examiner determines otherwise.  If 
the examiner who conducted the August 2009 
examination is unavailable, the Veteran 
should be scheduled for a new examination.  
The examiner should render an opinion as to 
whether it is at least as likely as not that 
the Veteran's current back disability is 
related to the back injury the Board has 
conceded the Veteran sustained in service in 
May 1957.  The examiner should not dismiss 
the Veteran's reported history of an in-
service back injury simply because there is 
no evidence of in-service treatment, as the 
service treatment records are unavailable.  
In addition, the examiner must specifically 
acknowledge and discuss the Veteran's report 
of a continuity of symptomatology since 
service.  The examiner must also comment on 
the clinical significance of the post-service 
back injuries in 1964 and 1967 as they relate 
to the current disability.

If the examiner's opinion is unfavorable to 
the Veteran's claim, the examiner must 
provide a complete rationale for his opinion, 
including discussing all contrary evidence, 
especially the February 2005 independent 
medical examination report and testimony of 
Dr. C. N. Bash, as well as the assembled 
records, in a legible report.

2.  After completing the above development, 
the Veteran's claim should be readjudicated.  
If such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and his representative.  
An appropriate period of time should be 
allowed for response.  Thereafter, this claim 
should be returned to this Board for further 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

